Per Curiam.

We are aware of no procedural rule that authorizes a court to dismiss a complaint summarily on a question of law. See State ex rel. Hanson v. Guernsey Cty. Bd. of Commrs. (1992), 65 Ohio St.3d 545, 605 N.E.2d 378. Nevertheless, upon review of the arguments and exhibits submitted in this court, we affirm the judgment of the court of appeals.
We note that while some issues in the underlying action in appellee’s court have been decided, an action for damages remains. Therefore, appellee may yet rule on the appellant’s motions, and, if he fails to do so, any legal injury appellant suffers may be addressed on appeal.

Judgment affirmed.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.